Citation Nr: 9904984	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  97-04 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for residuals of a right 
heel fracture with traumatic arthritis and limitation of 
motion, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel






INTRODUCTION

The veteran served on active duty from September 1967 to May 
1969 and from November 1970 to June 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefit sought on appeal.


FINDING OF FACT

The functional impairment due to pain of the veteran's right 
heel/ankle is tantamount to a marked limitation of motion.  
There is no evidence of ankylosis.


CONCLUSION OF LAW

The criteria for a 20 percent evaluation for residuals of a 
right heel fracture with traumatic arthritis and limitation 
of motion, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
Diagnostic Codes 5003, 5010, 5270, 5271 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran had two periods of active duty, first, from 
September 1967 to May 1969, the second, from November 1970 to 
June 1972.  His DD 214 reflects the award of a Purple Heart 
during his first period of service.  The available service 
medical records (SMRs) for the veteran are limited.  The SMRs 
do not reflect any wound or similar type injury to show why 
the veteran received a Purple Heart.  The veteran's 
separation examination from May 1969 reported no problems 
with the right ankle or right heel.  Nor did the veteran 
indicate any problems on his report of medical history, also 
dated in May 1969.  A physical examination dated in November 
1970 noted that an examination of the veteran's right foot 
revealed no objective findings.  A report of medical history, 
also dated in November 1970, contained an entry by the 
examiner which indicated that the veteran had a right heel 
fracture in 1969 that was stable with no sequelae.  A 
December 1970 clinical entry reflects that the veteran 
complained of pain in his right ankle.  The entry recorded 
that the veteran related that he broke his right heel in 
Vietnam.  It was hard for the veteran to bend or move his 
foot up or down.  He was referred to a medical doctor for 
follow-up.  The follow-up entry then refers to the veteran's 
left heel.  The doctor noted that the veteran had been able 
to run on the foot before but developed pain after performing 
physical training the day before.  Examination revealed 
tenderness below the lateral malleolus with no definite 
swelling.  X-rays of the left ankle and foot were interpreted 
to show an apparent old healed fracture of the calcaneus.  
There were no other abnormalities noted and there was no 
evidence of an acute fracture.  A May 1972 separation 
physical made no findings relative to any type of ankle or 
heel problems.  The veteran indicated on his report of 
medical history that he had received treatment for his right 
heel at Ft. Sill, Oklahoma, in 1969.

The veteran sought to establish service connection for his 
heel condition in March 1992.  The veteran was afforded a VA 
examination in May 1992.  He was subsequently granted service 
connection for residuals of a right heel fracture with 
traumatic arthritis and limitation of motion in November 
1992.  He was assigned a 10 percent rating which has remained 
in effect to the present time.

The veteran was afforded a VA examination in February 1993.  
The examiner noted the veteran's complaints of pain in the 
ankle around the medial malleolus and upward into the mid-
calf region.  The veteran felt that the pain had gotten worse 
over the last 10 years, although it was intermittent in 
nature.  It would become exacerbated with stepping on his 
heel and after prolonged walking.  He was on no medications 
for his right ankle/heel condition.  The examiner reported 
some limitation of motion of the right ankle, presumed 
secondary to fracture and subsequent healing.  He had a right 
ankle reflex of trace to 1+ at the right ankle.  He had down-
going toes and no ankle clonus.  The skin over the affected 
region appeared normal and symmetric to when compared to the 
opposite leg.  He had a normal hair pattern and no evidence 
of swelling over either lower extremity.  The examiner's 
assessment was that the veteran had dysesthetic sensation and 
pain in the area of a previous fracture.  The examiner 
recommended further testing to more fully evaluate the 
veteran's possible nerve problems.  

Associated with the claims file is an electromyogram (EMG) 
report dated in March 1993.  The veteran was tested for a 
possible nerve problem in his right lower leg.  The report 
stated that the EMG was normal.

The veteran was afforded a VA examination in June 1996.  The 
veteran related a history of his right heel injury when he 
fell from a pile of lumber.  He complained of persistent heel 
pain since that time.  He could only walk for about three 
blocks before he needed to take a rest.  He experienced a 
sensation of swelling in his ankle and heel as well as pain 
and a feeling of tingling in his toes.  The veteran referred 
to the medial and lateral sides of the calcaneus as the 
source of his pain.  Physical examination found no obvious 
evidence of swelling.  The veteran had a range of motion of 
15 degrees of dorsiflexion and 45 degrees of plantar flexion.  
His subtalar joint essentially had no motion.  Attempts to 
toggle the subtalar joint were uncomfortable and painful for 
the veteran.  Sensation to light touch was intact along the 
medial and lateral calcaneal nerves as well as sural nerve, 
deep and superficial peroneal nerves as well as the saphenous 
nerves.  The veteran had 5/5 anterior tibial and gastrosoleus 
strength.  His first metatarsal phalangeal (MTP) joint had 
rather limited motion and only about 10 degrees of 
dorsiflexion and about 20 degrees of plantar flexion.  The 
motion was not painful but was stiff.  X-rays showed severe 
subtalar degenerative joint disease (DJD) with a large 
posterior osteophyte off the talus.  There appeared to be 
some progression of the DJD since x-rays from 1992.  The 
veteran also appeared to have some calcification within the 
Achilles tendon, which also appeared to have slightly 
progressed since the 1992 x-rays.  The joint was not tender.  
The examiner's impression was that the veteran had a history 
of a calcaneal fracture with a secondary subtalar DJD which 
was felt to be the primary cause of nearly all of the 
veteran's symptoms.  The examiner noted that there had been 
some concern of sural nerve dysesthesias in the past.  
However, the examiner felt that most of the veteran's 
tingling and discomfort was from the arthritis itself.  

The veteran submitted a substantive appeal in this case in 
January 1997.  He said that his arthritis had to be worse 
because of his pain; that he was limited in the time that he 
could be on his ankle which in turn limited him the work he 
was able to do; and that his ankle did swell.  The veteran 
said that when he would come in for an examination, he would 
remove his shoe and sock and then sit around and wait for an 
examiner.  It was the veteran's opinion that his contact with 
the cold floor would cause his swelling to go down.  He 
wanted an examiner to see his ankle after he had done some 
work.  Finally, he said that he had little motion of his 
ankle after it would swell up.

The veteran was afforded a VA examination in August 1997.  He 
complained of a sharp, stabbing pain on the plantar and 
lateral aspect of his right heel and foot.  He said that he 
was unable to walk on uneven ground secondary to pain.  He 
could not walk barefoot on hard surfaces due to pain.  He was 
able to work full-time in work boots.  The examiner noted 
that the veteran had a mildly shortened and wide right heel.  
He had tenderness within the sinus tarsi.  He had exquisite 
tenderness and pain with range of motion of the subtalar 
joint.  The subtalar joint had approximately 50 percent of 
the motion of the uninjured side.  His hindfoot alignment was 
otherwise good.  He had no deformities in the mid- or 
forefoot.  He had no clawing of the toes.  He could flex and 
extend all of his toes.  His sensation was intact.  He had 
brisk capillary refill to all digits.  There was no evidence 
of skin ulceration, breakdown or open wounds.  His ankle was 
stable to anterior drawer and varus stressing.  He had a 
range of motion of 10 degrees of dorsiflexion and 30 degrees 
of plantar flexion.  The examiner noted that he had reviewed 
the veteran's x-rays.  He felt that they demonstrated 
moderate to severe degenerative changes involving the 
subtalar joint with significant osteophyte formation.  A 
single lateral view of the ankle demonstrated no significant 
degenerative changes.  His fracture was healed.  The 
examiner's assessment was that the veteran had residual right 
heel pain with widening and shortening as a result of a 
calcaneal fracture that was symptomatic with subtalar joint 
DJD.  The examiner opined that the veteran's degree of pain 
and his residual symptoms were very consistent with this 
severe heel injury.

Analysis

As a preliminary matter, the Board finds that the veteran's 
claim for an increased evaluation for his right heel 
disability is plausible and, thus, well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 
2 Vet. App. 629 (1992) (a claim of entitlement to an 
increased evaluation for a service-connected disability is a 
well-grounded claim).  The Board is also satisfied that all 
relevant facts have been properly developed and no further 
assistance is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1 (1998).  Where entitlement to compensation has already 
been established and an increase in the assigned evaluation 
is at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings. Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are for consideration in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology which produces 
disability warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (1998).

In this case, the RO has rated the veteran's disability under 
Diagnostic Codes 5010-5271.  Diagnostic Code 5010 provides 
that traumatic arthritis should be rated as degenerative 
arthritis.  Diagnostic Code 5003 provides that, when 
documented by X-rays, arthritis is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the joint involved.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasms, or satisfactory evidence of painful motion.  Read 
together, Diagnostic Codes 5003 and 5010 and 38 C.F.R. § 4.59 
provide that painful motion due to traumatic arthritis, which 
is established by x-ray, is deemed to be limitation of motion 
and warrants the minimum rating for a joint, even if there is 
no actual limitation of motion.  Schafrath v. Derwinski, 
1 Vet.App. 589, 592-93 (1991), Lichtenfels v. Derwinski; 1 
Vet.App. 484, 488 (1991).  

Diagnostic Code 5271 pertains to limitation of motion of the 
ankle.  38 C.F.R. § 4.71a.  The veteran is currently rated as 
10 percent disabled.  Under Diagnostic Code 5271, a 10 
percent rating is applicable where there is moderate 
limitation of motion.  A 20 percent rating is for 
consideration where there is marked limitation of motion.

In regard to the issue of range of motion, the June 1996 VA 
examination reported the veteran's range of motion as 15 
degrees dorsiflexion and 45 degrees plantar flexion.  The 
August 1997 VA examination recorded somewhat less values with 
10 degrees of dorsiflexion and 30 degrees of plantar flexion.  
As standard range of motion of the ankle is dorsiflexion from 
0 to 20 degrees, and plantar flexion from 0 to 45 degrees, 
see 38 C.F.R. § 4.71, Plate II (1998), the veteran's 
limitation of motion of the ankle is not marked.  
Accordingly, the Board does not find that an increased 
rating, based on a range of motion of the right ankle, is 
warranted given the evidence of record.  However, that does 
not end the inquiry as to a possible entitlement to an 
increased rating.

The Board now turns to whether the veteran's right ankle 
disability warrants additional compensation pursuant to 38 
C.F.R. § 4.40 regarding functional loss due to pain and 38 
C.F.R. § 4.45 regarding weakness, fatigability, 
incoordination, or pain on movement of a joint.  See DeLuca 
v. Brown, 8 Vet.App. 202 (1995).

There is no medical evidence of weakness, fatigability, or 
incoordination of the ankle.  As noted above, however, the 
June 1996 and August 1997 VA examiners reported that the 
veteran had severe pain which affected function.  Both 
examiner's reported either no motion of the subtalar joint or 
very limited motion.  The examiners noted this condition as 
very painful and that the pain was consistent with type of 
injury involved.  Although there is evidence which reflects 
no more than a moderate limitation of motion of the right 
ankle, there is satisfactory evidence of painful motion 
involving the subtalar joint.  The veteran has also claimed 
that is ankle becomes painful and swollen with minimal 
activity.  A part which becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. § 4.40.  Resolving 
reasonable doubt in the veteran's favor, the Board finds that 
the disability picture is tantamount to marked limitation of 
motion in the left ankle.  38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5271.  Thus, a 20 percent evaluation is 
warranted.  38 C.F.R. § 4.40.

The Board notes that the 20 percent rating is the highest 
schedular rating available under Diagnostic Code 5271.  There 
is no evidence of ankylosis of the ankle such that there is a 
limitation of plantar flexion between 30 and 40 degrees, or 
limitation of dorsiflexion between 0 and 10 degrees to 
warrant the assignment of a 30 percent rating under 
Diagnostic Code 5270.  38 C.F.R. § 4.71a.



ORDER

Entitlement to an evaluation 20 percent for residuals of a 
right heel fracture with traumatic arthritis and limitation 
of motion, is granted, subject to the law and regulations 
governing the payment of monetary benefits.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

